DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 and 12/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 1 and 21 do not fall within at least one of the four categories of patent eligible subject matter because the Broadest reasonable interpretation of the “computer-readable storage medium” encompasses signals per se.
The specification discloses that computer readable storage medium as non-exhaustive and non-limiting examples (see Paragraph 0143 of the specification -  includes the following: … RAM, ROM, … a mechanically encoded device “such as”… ). A claim whose Broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See MPEP 2106.03(II).
	Dependent claim(s) 2-9 and 22-25 are rejected based on dependency from claim 1 and claim 21, respectively. 
The Examiner suggests amending the claim(s) to include “non-transitory” medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “ determining, by the processor, that an address translation 
protection bit in a specified translation table entry associated with a storage block is to be reset”, “wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition”, and “the one processor facilitates resolution of the address translation protection exception condition at the one processor.” One of ordinary skill in the art would not know the metes and bounds of the limitations.
	Specifically, one of ordinary skill in the art would not know how the limitations: “to be reset”, “attempts”, and “facilitates” are manifested/implemented in the technology. For example, under one scenario, these limitations are performed by an operating system (such as 118- Fig 1A), and under an alternate scenario, these limitations are performed by processors (104 – Fig 1A) or other processors (without limitation).
Correction is required to show how these limitations are performed in the technology.
	Claims 22-25 are rejected based on dependency from claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-8, 10-11, 13, 16-17, 19, 21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiner (US 20110145550 A1), in view of Grisenthwaite (US 20140337585 A1), further in view of Woffinden (US 20110145511 A1).  
Regarding Claim 1, Greiner teaches
A computer program product for facilitating processing within a computing environment, the computer program product comprising: (Greiner [0005] a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key.)
at least one computer-readable storage medium having program instructions embodied therewith, the program instructions being readable by a processor to cause the processor to perform a method comprising: (Greiner [0006] The computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.)
executing the instruction to perform the reset operation, the executing the instruction comprising: (Greiner [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.)
determining, by the processor, that an address translation bit in a specified translation table entry associated with a storage block is to be reset; (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0072] Further details regarding the M.sub.3 operand are described with reference to FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed; a reference bit update mask (MR) 712 (e.g., bit 1) that controls whether updates to the reference bit in the storage key may be bypassed; a change bit update mask (MC) 714 (e.g., bit 2) that controls whether updates to the change bit in the storage key may be bypassed; and a multiple block control (MB) 716 (e.g., bit 3) that controls whether the storage keys for multiple 4k-byte blocks of storage may be set. [0076] Further details regarding execution of a SSKE instruction, including a non-quiescing SSKE instruction of one aspect of the present invention, are now described. In this description, details regarding the conventional conditional SSKE facility are also described, as well as the conventional enhanced DAT facility for completeness of the SSKE instruction. [0157] The CPU 1101 may have dynamic address translation (DAT) 1103 for transforming program addresses (virtual addresses) into real addresses of memory. A DAT typically includes a translation lookaside buffer (TLB) 1107 for caching translations so that later accesses to the block of computer memory 1102 do not require the delay of address translation. )
and based on the determining, the resetting being without waiting for an action by one or more other processors of the computing environment. (Greiner [0005] The quiesce operation used when storage keys are updated negatively impacts system performance. Thus, in accordance with an aspect of the present invention, a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key. It is no longer necessary for all the processors to effectively observe the change simultaneously. [0053] One example of a storage key is described with reference to FIG. 4. A storage key 400 includes for instance, an access control (ACC) component 402, a fetch protection (F) component 404, a reference (R) component 406, and a change (C) component 408.) 
Greiner teaches storage key resetting operation without quiescing, Greiner does not teach receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; address translation protection bit, resetting the address translation protection bit to deactivate write protection for the storage block,
However, Grisenthwaite teaches 
receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques. [0047] operating system 12 may handle such exception processing) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception)
address translation protection bit, (Grisenthwaite [0004] It is known to provide data processing systems with page table data for managing regions of memory. [0009] processing circuitry configured to manage page table data, said page table data specifying access management parameters associated with pages of memory within a memory address space; wherein [0010] for each page of memory, said access management parameters include: [0011] a write permission flag indicating whether or not write access is permitted to said page.)
resetting the address translation protection bit to deactivate write protection for the storage block, (Grisenthwaite [0012] a dirty-bit-modifier flag indicating whether or not, if said write permission flag indicates write access is not permitted to said page, then action of said write permission flag is permitted to be overridden to permit a write access to said page and changing of said write permission flag to indicate write access is permitted to said page.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Greiner-Grisenthwaite does not teach instruction with an operation code field indicating
However, Woffinden teaches instruction with an operation code field indicating (Woffinden [0238] the length of a storage-operand field is implied by the operation code of an instruction)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 2, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 1, wherein executing the instruction further comprises ending executing of the instruction based on resetting the address translation protection bit (Grisenthwaite [0004, 0009-0011] data processing systems with page table data for managing regions of memory; a write permission flag indicating whether or not write access is permitted to said page. [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.)  (i.e. the exception based on the address translation protection bit marked as read only and write is not permitted) to deactivate write protection for the storage block without requiring a quiescing operation by the one or more other processors of the computing environment. (Greiner [0073] In response to setting the non-quiescing control to one, for example, the quiescing operation of the SSKE instruction is not performed. This is described in further detail with reference to FIG. 8. [0075] if the non-quiescing control is on indicating that quiescing is to be bypassed, then the broadcast key purge command, the wait for the processors to quiesce, and the unquiesce are not performed. Instead, the storage key is simply changed, and in one embodiment, a cross-invalidation (XI) signal may be sent to the other CPUs to cause them to purge any locally cached copies of the key, STEP 820. The instruction ends, STEP 812.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 4, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 1, wherein executing the instruction further comprises resetting protection indication in any translation lookaside buffer entries in the processor associated with the specified translation table entry. Grisenthwaite discloses protection indication (Grisenthwaite [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. address translation protection bit marked as read only and write is not permitted) (Woffinden [0112] As illustrated in FIG. 14, after a source CPU has reset 1401 and encountered an SSKE instruction 1402, it may generate an SSKE_page_address 1403, which fetches the page.key value from central storage and compares it to the SSKE.key value 1404 to determine whether the previous storage key is an equivalent stale value to the new storage key. [0115] keys are cached in the TLB and a TLB entry is required for all storage requests)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 7, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 5, wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage)
and based thereon, the one processor inspects the address translation protection bit to identify that the address translation protection exception condition is an over-indication, and based on the inspection identifying that the address translation protection exception condition is the over-indication, write access to the storage block is permitted. (Woffinden [0054] the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416. [0077] the data access protect analysis is automatically performed) (i.e. exception caused by staled previous storage key mismatches new storage key is an over-indication condition, the access to storage is permitted by purges/updates TLB/page key entries) 
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 8, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 5, wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage)
and based thereon, the one processor inspects the address translation protection bit to identify that the address translation protection exception condition is an over-indication, and based on the inspection identifying that the address translation protection exception condition is the over- indication, the one processor adjusts  its associated translation lookaside buffer of entries containing the over-indicated address translation protection bit. Grisenthwaite discloses address translation protection bit (Grisenthwaite [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. the exception based on the address translation protection bit marked as read only and write is not permitted) (Woffinden [0054] the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416. [0077] the data access protect analysis is automatically performed) (i.e. exception caused by staled previous storage key mismatches new storage key is an over-indication condition, the access to storage is permitted by purges/updates TLB/page key entries) 
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 10, Greiner teaches
A computer system for facilitating processing within a computing environment, the computer system comprising: (Greiner [0005] a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key.)
a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: (Greiner [0006] The computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.)
executing, by the processor, the instruction to perform the reset address translation protection operation, the executing the instruction comprising: (Greiner [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.)
determining, by the processor, that an address translation bit in a specified translation table entry associated with a storage block is to be reset; (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0072] Further details regarding the M.sub.3 operand are described with reference to FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed; a reference bit update mask (MR) 712 (e.g., bit 1) that controls whether updates to the reference bit in the storage key may be bypassed; a change bit update mask (MC) 714 (e.g., bit 2) that controls whether updates to the change bit in the storage key may be bypassed; and a multiple block control (MB) 716 (e.g., bit 3) that controls whether the storage keys for multiple 4k-byte blocks of storage may be set. [0076] Further details regarding execution of a SSKE instruction, including a non-quiescing SSKE instruction of one aspect of the present invention, are now described. In this description, details regarding the conventional conditional SSKE facility are also described, as well as the conventional enhanced DAT facility for completeness of the SSKE instruction. [0157] The CPU 1101 may have dynamic address translation (DAT) 1103 for transforming program addresses (virtual addresses) into real addresses of memory. A DAT typically includes a translation lookaside buffer (TLB) 1107 for caching translations so that later accesses to the block of computer memory 1102 do not require the delay of address translation. )
and based on the determining, for the storage block, the resetting being without waiting for an action by one or more other processors of the computing environment. (Greiner [0005] The quiesce operation used when storage keys are updated negatively impacts system performance. Thus, in accordance with an aspect of the present invention, a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key. It is no longer necessary for all the processors to effectively observe the change simultaneously. [0053] One example of a storage key is described with reference to FIG. 4. A storage key 400 includes for instance, an access control (ACC) component 402, a fetch protection (F) component 404, a reference (R) component 406, and a change (C) component 408.)
Greiner teaches storage key resetting operation without quiescing, Greiner does not teach receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; address translation protection bit, resetting the address translation protection bit to deactivate write protection for the storage block,
However, Grisenthwaite teaches 
receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques.) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception)
address translation protection bit, (Grisenthwaite [0004] It is known to provide data processing systems with page table data for managing regions of memory. [0009] processing circuitry configured to manage page table data, said page table data specifying access management parameters associated with pages of memory within a memory address space; wherein [0010] for each page of memory, said access management parameters include: [0011] a write permission flag indicating whether or not write access is permitted to said page.)
resetting the address translation protection bit to deactivate write protection for the storage block, (Grisenthwaite [0012] a dirty-bit-modifier flag indicating whether or not, if said write permission flag indicates write access is not permitted to said page, then action of said write permission flag is permitted to be overridden to permit a write access to said page and changing of said write permission flag to indicate write access is permitted to said page.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite  to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Greiner-Grisenthwaite does not teach instruction with an operation code field indicating
However, Woffinden teaches instruction with an operation code field indicating (Woffinden [0238] the length of a storage-operand field is implied by the operation code of an instruction)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 11, Greiner, Grisenthwaite and Woffinden teach
The computer system of claim 10, wherein executing the instruction further comprises ending executing of the instruction based on resetting the address translation protection bit (Grisenthwaite [0004, 0009-0011] data processing systems with page table data for managing regions of memory; a write permission flag indicating whether or not write access is permitted to said page. [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.)  (i.e. the exception based on the address translation protection bit marked as read only and write is not permitted)
to deactivate write protection for the storage block without requiring a quiescing operation by the one or more other processors of the computing environment. (Greiner [0073] In response to setting the non-quiescing control to one, for example, the quiescing operation of the SSKE instruction is not performed. This is described in further detail with reference to FIG. 8. [0075] if the non-quiescing control is on indicating that quiescing is to be bypassed, then the broadcast key purge command, the wait for the processors to quiesce, and the unquiesce are not performed. Instead, the storage key is simply changed, and in one embodiment, a cross-invalidation (XI) signal may be sent to the other CPUs to cause them to purge any locally cached copies of the key, STEP 820. The instruction ends, STEP 812.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 13, Greiner, Grisenthwaite and Woffinden teach
The computer system of claim 10, wherein executing the instruction further comprises resetting protection indication in any translation lookaside buffer entries in the processor associated with the specified translation table entry. Grisenthwaite discloses protection indication (Grisenthwaite [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. address translation protection bit marked as read only and write is not permitted) (Woffinden [0112] As illustrated in FIG. 14, after a source CPU has reset 1401 and encountered an SSKE instruction 1402, it may generate an SSKE_page_address 1403, which fetches the page.key value from central storage and compares it to the SSKE.key value 1404 to determine whether the previous storage key is an equivalent stale value to the new storage key. [0115] keys are cached in the TLB and a TLB entry is required for all storage requests)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 16, Greiner teaches
A computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising: (Greiner [0005] a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key. [0006] The computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.)
executing, by the processor, an instruction to perform the reset address translation protection operation, the executing the instruction comprising: (Greiner [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.)
determining, by the processor, that an address translation bit in a specified translation table entry associated with a storage block is to be reset; (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0072] Further details regarding the M.sub.3 operand are described with reference to FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed; a reference bit update mask (MR) 712 (e.g., bit 1) that controls whether updates to the reference bit in the storage key may be bypassed; a change bit update mask (MC) 714 (e.g., bit 2) that controls whether updates to the change bit in the storage key may be bypassed; and a multiple block control (MB) 716 (e.g., bit 3) that controls whether the storage keys for multiple 4k-byte blocks of storage may be set. [0076] Further details regarding execution of a SSKE instruction, including a non-quiescing SSKE instruction of one aspect of the present invention, are now described. In this description, details regarding the conventional conditional SSKE facility are also described, as well as the conventional enhanced DAT facility for completeness of the SSKE instruction. [0157] The CPU 1101 may have dynamic address translation (DAT) 1103 for transforming program addresses (virtual addresses) into real addresses of memory. A DAT typically includes a translation lookaside buffer (TLB) 1107 for caching translations so that later accesses to the block of computer memory 1102 do not require the delay of address translation. )
and based on the determining, for the storage block, the resetting being without waiting for an action by one or more other processors of the computing environment.(Greiner [0005] The quiesce operation used when storage keys are updated negatively impacts system performance. Thus, in accordance with an aspect of the present invention, a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key. It is no longer necessary for all the processors to effectively observe the change simultaneously. [0053] One example of a storage key is described with reference to FIG. 4. A storage key 400 includes for instance, an access control (ACC) component 402, a fetch protection (F) component 404, a reference (R) component 406, and a change (C) component 408.)
Greiner teaches storage key resetting operation without quiescing, Greiner does not teach receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; address translation protection bit, resetting the address translation protection bit to deactivate write protection for the storage block,
However, Grisenthwaite teaches 
receiving from an operating system of the computing environment an instruction with an operation code field indicating a reset address translation protection operation is to be performed, (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques.) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception)
address translation protection bit, (Grisenthwaite [0004] It is known to provide data processing systems with page table data for managing regions of memory. [0009] processing circuitry configured to manage page table data, said page table data specifying access management parameters associated with pages of memory within a memory address space; wherein [0010] for each page of memory, said access management parameters include: [0011] a write permission flag indicating whether or not write access is permitted to said page.)
resetting the address translation protection bit to deactivate write protection for the storage block, (Grisenthwaite [0012] a dirty-bit-modifier flag indicating whether or not, if said write permission flag indicates write access is not permitted to said page, then action of said write permission flag is permitted to be overridden to permit a write access to said page and changing of said write permission flag to indicate write access is permitted to said page.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite   to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Greiner-Grisenthwaite does not teach instruction with an operation code field indicating
However, Woffinden teaches instruction with an operation code field indicating (Woffinden [0238] the length of a storage-operand field is implied by the operation code of an instruction)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 17, Greiner, Grisenthwaite and Woffinden teach
The computer-implemented method of claim 16, wherein executing the instruction further comprises ending executing of the instruction based on resetting the address translation protection bit (Grisenthwaite [0004, 0009-0011] data processing systems with page table data for managing regions of memory; a write permission flag indicating whether or not write access is permitted to said page. [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. the exception based on the address translation protection bit marked as read only and write is not permitted) to deactivate write protection for the storage block without requiring a quiescing operation by the one or more other processors of the computing environment. (Greiner [0073] In response to setting the non-quiescing control to one, for example, the quiescing operation of the SSKE instruction is not performed. This is described in further detail with reference to FIG. 8. [0075] if the non-quiescing control is on indicating that quiescing is to be bypassed, then the broadcast key purge command, the wait for the processors to quiesce, and the unquiesce are not performed. Instead, the storage key is simply changed, and in one embodiment, a cross-invalidation (XI) signal may be sent to the other CPUs to cause them to purge any locally cached copies of the key, STEP 820. The instruction ends, STEP 812.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 19, Greiner, Grisenthwaite and Woffinden teach
The computer-implemented method of claim 16, wherein executing the instruction further comprises resetting protection indication in any translation lookaside buffer entries in the processor associated with the specified translation table entry. Grisenthwaite discloses protection indication (Grisenthwaite [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. address translation protection bit marked as read only and write is not permitted) (Woffinden [0112] As illustrated in FIG. 14, after a source CPU has reset 1401 and encountered an SSKE instruction 1402, it may generate an SSKE_page_address 1403, which fetches the page.key value from central storage and compares it to the SSKE.key value 1404 to determine whether the previous storage key is an equivalent stale value to the new storage key. [0115] keys are cached in the TLB and a TLB entry is required for all storage requests)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 21, Greiner teaches
A computer program product for facilitating processing within a computing environment, the computer program product comprising: (Greiner [0005] a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key.)
at least one computer-readable storage medium having program instructions embodied therewith, the program instructions being readable by a processor to cause the processor to perform a method comprising: (Greiner abst: A non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system.[0006] The computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method.)
executing the instruction to perform the reset operation, the executing the instruction comprising: (Greiner [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.)
determining, by the processor, that an address translation bit in a specified translation table entry associated with a storage block is to be reset; (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0072] Further details regarding the M.sub.3 operand are described with reference to FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed; a reference bit update mask (MR) 712 (e.g., bit 1) that controls whether updates to the reference bit in the storage key may be bypassed; a change bit update mask (MC) 714 (e.g., bit 2) that controls whether updates to the change bit in the storage key may be bypassed; and a multiple block control (MB) 716 (e.g., bit 3) that controls whether the storage keys for multiple 4k-byte blocks of storage may be set. [0076] Further details regarding execution of a SSKE instruction, including a non-quiescing SSKE instruction of one aspect of the present invention, are now described. In this description, details regarding the conventional conditional SSKE facility are also described, as well as the conventional enhanced DAT facility for completeness of the SSKE instruction. [0157] The CPU 1101 may have dynamic address translation (DAT) 1103 for transforming program addresses (virtual addresses) into real addresses of memory. A DAT typically includes a translation lookaside buffer (TLB) 1107 for caching translations so that later accesses to the block of computer memory 1102 do not require the delay of address translation. )
and based on the determining, the resetting being without waiting for an action by one or more other processors of the computing environment; (Greiner [0005] The quiesce operation used when storage keys are updated negatively impacts system performance. Thus, in accordance with an aspect of the present invention, a facility is provided that enables the manipulation of storage keys without quiescing the other processors that may observe the storage key. It is no longer necessary for all the processors to effectively observe the change simultaneously. [0053] One example of a storage key is described with reference to FIG. 4. A storage key 400 includes for instance, an access control (ACC) component 402, a fetch protection (F) component 404, a reference (R) component 406, and a change (C) component 408.) 
and broadcasting a signal to one or more other processors of the computing environment to adjust translation lookaside buffer entries in the one or more other processors associated with the specified translation table entry, (Greiner [0064] No quiesce is broadcast to the receiver CPUs, however, the initiator CPU does send cross-invalidate (XI) signals to the receiver CPUs to cause them to purge any cached copies of the key.)
Greiner teaches storage key resetting operation without quiescing, Greiner does not teach receiving from an operating system of the computing environment an instruction to perform a reset address translation protection operation, the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; address translation protection bit, resetting the address translation protection bit to deactivate write protection for the storage block,
However, Grisenthwaite teaches 
receiving from an operating system of the computing environment an instruction to perform a reset address translation protection operation, (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques.) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) the instruction being received, by the processor, based on an application executing the processor encountering an address translation protection bit exception; (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception)
address translation protection bit, (Grisenthwaite [0004] It is known to provide data processing systems with page table data for managing regions of memory. [0009] processing circuitry configured to manage page table data, said page table data specifying access management parameters associated with pages of memory within a memory address space; wherein [0010] for each page of memory, said access management parameters include: [0011] a write permission flag indicating whether or not write access is permitted to said page.)
resetting the address translation protection bit to deactivate write protection for the storage block, (Grisenthwaite [0012] a dirty-bit-modifier flag indicating whether or not, if said write permission flag indicates write access is not permitted to said page, then action of said write permission flag is permitted to be overridden to permit a write access to said page and changing of said write permission flag to indicate write access is permitted to said page.)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Greiner-Grisenthwaite does not teach adjust translation lookaside buffer entries, wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, and based thereon, the one processor facilitates resolution of the address translation protection exception condition at the one processor.
However, Woffinden teaches adjust translation lookaside buffer entries, (Woffinden [0067] processing purges any matching TLB.key entries) wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage) and based thereon, the one processor facilitates resolution of the address translation protection exception condition at the one processor. (Woffinden [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416.)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 22, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 21, wherein based on the address translation protection exception condition, the one processor inspects the address translation protection bit to identify that the address translation protection exception condition is an over- indication, and based on the inspection identifying that the address translation protection exception condition is the over-indication, write access to the storage block is permitted.
(Woffinden [0054] the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416. [0077] the data access protect analysis is automatically performed) (i.e. exception caused by staled previous storage key mismatches new storage key is an over-indication condition, the access to storage is permitted by purges/updates TLB/page key entries) 
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 23, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 21, wherein based on the address translation protection exception condition, the one processor inspects the address translation protection bit to identify that the address translation protection exception condition is an over- indication, and based on the inspection identifying that the address translation protection exception condition is the over-indication, the one processor adjusts its associated translation lookaside buffer entries containing the over-indicated address translation protection bit.
Grisenthwaite discloses address translation protection bit (Grisenthwaite [0006] In this technique each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated.) (i.e. the exception based on the address translation protection bit marked as read only and write is not permitted) (Woffinden [0054] the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416. [0077] the data access protect analysis is automatically performed) (i.e. exception caused by staled previous storage key mismatches new storage key is an over-indication condition, the access to storage is permitted by purges/updates TLB/page key entries) 
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 24, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 21, wherein executing the instruction further comprises testing the address translation protection bit (Grisenthwaite [0011] a write permission flag indicating whether or not write access is permitted to said page.) i in the specified translation table entry associated with the storage block, and wherein the broadcasting is based, at least in part, on a result of the testing. (Greiner [0072] FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed [0073] INQUIRY 802. If the control is not on indicating that the quiescing operation of the SSKE instruction is to be performed, a key purge command is broadcast to all the processors of the system to quiesce processing, STEP 804.) (i.e. broadcasting is based on the result of the reading of the bit/indicator)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 25, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 21, wherein based on the address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage)
 the one processor reports the exception condition to the operating system of the computing environment, based on which the operating system issues to the one processor the instruction to perform the reset address translation protection operation at the one processor of the one or more other processors. (Grisenthwaite [0006] each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated. [0018] the processing circuitry which manages the page table data may execute an operating system program [0047] The operating system 12 may handle such exception processing.)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Claim(s) 3, 5-6, 9, 12, 14-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiner (US 20110145550 A1), in view of Grisenthwaite (US 20140337585 A1), further in view of Woffinden (US 20110145511 A1), further in view of Dong (US 20200097313 A1).  
Regarding Claim 3, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 1, wherein executing the instruction 
Greiner-Grisenthwaite-Woffinden does not teach further comprises clearing any translation lookaside buffer entries in the processor associated with the specified translation table entry. 
	However, Dong teaches clearing any translation lookaside buffer entries in the processor associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
Regarding Claim 5, Greiner, Grisenthwaite and Woffinden teach
The computer program product of claim 1, wherein executing the instruction further comprises broadcasting a signal to one or more other processors of the computing environment (Greiner [0062] It is estimated that this quiescing operation causes a substantial delay in a large multiprocessor configuration. Thus, in accordance with an aspect of the present invention, a SSKE operation is provided that does not perform quiescing. This is illustrated in FIG. 6. 0064] No quiesce is broadcast to the receiver CPUs)
Greiner-Grisenthwaite-Woffinden does not teach to adjust translation lookaside buffer entries in the one or more other processors associated with the specified translation table entry.
However, Dong teaches to adjust translation lookaside buffer entries in the
one or more other processors associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
Regarding Claim 6, Greiner, Grisenthwaite, Woffinden and Dong teach
The computer program product of claim 5, wherein executing the instruction further comprises testing the address translation protection bit (Grisenthwaite [0011] a write permission flag indicating whether or not write access is permitted to said page.) in the specified translation table entry associated with the storage block, and wherein the broadcasting is based, at least in part, on a result of the testing. (Greiner [0072] FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed [0073] INQUIRY 802. If the control is not on indicating that the quiescing operation of the SSKE instruction is to be performed, a key purge command is broadcast to all the processors of the system to quiesce processing, STEP 804.) (i.e. broadcasting is based on the result of the reading of the bit/indicator)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite  to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 9, Greiner, Grisenthwaite, Woffinden and Dong teach
The computer program product of claim 6, wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage)
and based thereon, reports the exception condition to the operating system of the computing environment, based on which the operating system issues to the one processor the instruction to perform the reset address translation protection operation at the one processor of the one or more other processors. (Grisenthwaite [0006] each new page which is paged in is marked as read only. If a write is attempted to this page, then a software exception is generated. [0018] the processing circuitry which manages the page table data may execute an operating system program [0047] The operating system 12 may handle such exception processing.)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
Regarding Claim 12, Greiner, Grisenthwaite and Woffinden teach
The computer system of claim 10, wherein executing the instruction 
Greiner-Grisenthwaite-Woffinden does not teach further comprises clearing any translation lookaside buffer entries in the processor associated with the specified translation table entry. 
	However, Dong teaches clearing any translation lookaside buffer entries in the processor associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
Regarding Claim 14, Greiner, Grisenthwaite and Woffinden teach
The computer system of claim 10, wherein executing the instruction further comprises broadcasting a signal to one or more other processors of the computing environment (Greiner [0062] It is estimated that this quiescing operation causes a substantial delay in a large multiprocessor configuration. Thus, in accordance with an aspect of the present invention, a SSKE operation is provided that does not perform quiescing. This is illustrated in FIG. 6. 0064] No quiesce is broadcast to the receiver CPUs)
Greiner-Grisenthwaite-Woffinden does not teach to adjust translation lookaside buffer entries in the one or more other processors associated with the specified translation table entry.
However, Dong teaches to adjust translation lookaside buffer entries in the one or 
more other processors associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from
the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
Regarding Claim 15, Greiner, Grisenthwaite, Woffinden and Dong teach
The computer system of claim 14, wherein executing the instruction further comprises testing the address translation protection bit (Grisenthwaite [0011] a write permission flag indicating whether or not write access is permitted to said page.) in the specified translation table entry associated with the storage block, and wherein the broadcasting is based, at least in part, on a result of the testing. (Greiner [0072] FIG. 7B. In one example, M.sub.3 operand 704 includes a non-quiescing control (NQ) 710 (e.g., bit 0) that controls whether a quiescing operation is to be performed [0073] INQUIRY 802. If the control is not on indicating that the quiescing operation of the SSKE instruction is to be performed, a key purge command is broadcast to all the processors of the system to quiesce processing, STEP 804.) (i.e. broadcasting is based on the result of the reading of the bit/indicator)
Greiner and Grisenthwaite are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner and Grisenthwaite  to modify the Greiner’s system with Grisenthwaite’s teaching. The motivation for doing so would be to have Simple substitution of one known element (permission flag attached to the page table entry) for another (storage keys) to obtain predictable results of resetting address translation protection bit without quiescing for data protection.
Regarding Claim 18, Greiner, Grisenthwaite and Woffinden teach
The computer-implemented method of claim 16, wherein executing the instruction 
Greiner-Grisenthwaite-Woffinden does not teach further comprises clearing any translation lookaside buffer entries in the processor associated with the specified translation table entry. 
	However, Dong teaches clearing any translation lookaside buffer entries in the 
processor associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
	Regarding Claim 20, Greiner, Grisenthwaite and Woffinden teach
The computer-implemented method of claim 16, wherein executing the instruction further comprises broadcasting a signal to one or more other processors of the computing environment (Greiner [0062] It is estimated that this quiescing operation causes a substantial delay in a large multiprocessor configuration. Thus, in accordance with an aspect of the present invention, a SSKE operation is provided that does not perform quiescing. This is illustrated in FIG. 6. 0064] No quiesce is broadcast to the receiver CPUs)
Greiner-Grisenthwaite-Woffinden does not teach to adjust translation lookaside buffer entries in the one or more other processors associated with the specified translation table entry.
However, Dong teaches to adjust translation lookaside buffer entries in the one or 
more other processors associated with the specified translation table entry. (Dong [0045] FIG. 3 depicts a flow diagram of an example method 300 of flushing a TLB entry corresponding to a translation of a guest virtual memory address upon a modification of a guest page table entry corresponding to the guest virtual memory address.) 
Greiner, Grisenthwaite, Woffinden and Dong are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite, Woffinden and Dong to modify the Greiner-Grisenthwaite-Woffinden’s system with Dong’s teaching. The motivation for doing so would be (Dong [0045]) to keep track of memory usage to protect data.
Response to Arguments
Applicant's arguments filed 10/05/2022have been fully considered but they are not persuasive. 
First, for claims 1, 10 and 16, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
In this OA, the amended limitations are rejected under Greiner in combination with Grisenthwaite and Woffinden. Specifically, Greiner discloses resetting keys without quiescing (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.), Grisenthwaite discloses reset address translation protection operation (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques.) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) based on an application executing the processor encountering an address translation protection bit exception (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception), and Woffinden Woffinden discloses instruction with an operation code field indicating (Woffinden [0238] the length of a storage-operand field is implied by the operation code of an instruction)
Next, for the new claim 21, limitations are rejected under Greiner in combination with Grisenthwaite and Woffinden. Specifically, Greiner discloses resetting keys without quiescing (Greiner [0003] A storage key may be set (updated) by instructions executing within the computing environment. [0031] a non-quiescing key setting facility is provided that enables manipulation of storage keys to be performed without quiescing operations of other processors of a multiprocessor system. With this facility, a storage key, which is accessible by a plurality of processors of the multiprocessor system, is updated absent a quiesce of operations of the plurality of processors.), Grisenthwaite discloses reset address translation protection operation (Grisenthwaite [0018] In some embodiments the processing circuitry which manages the page table data may execute an operating system program that includes the capability of managing the write permission flag and the dirty-bit-modifier flag in accordance with the above described techniques.) (i.e. managing the write permission flag includes resetting the flag, and write permission flag is address translation protection bit) based on an application executing the processor encountering an address translation protection bit exception (Grisenthwaite [0047] If the write permission flag indicates that write access is not permitted, then the software-updating memory management circuitry 18 generates a software exception which triggers the general purpose processor 4 to perform software managed exception processing. If the software managed exception processing determines that the write access is one that should be properly made, i.e. that the write permission flag had been set to indicate that write access was not permitted for the purpose of trapping the first write access and so setting dirty status, then the software managed exception processing atomically changes the write permission flag to indicate that write access is thereafter permitted and allows the write access concerned to proceed.) (i.e. reset address translation protection bit based on address translation protection bit exception), and Woffinden Woffinden discloses adjust translation lookaside buffer entries, (Woffinden [0067] processing purges any matching TLB.key entries) wherein one processor of the one or more other processors attempts a write access to the storage block without the one processor's associated translation lookaside buffer entries having been adjusted, resulting in an address translation protection exception condition, (Woffinden [0054] in response to an attempted access to storage by a processor using the stale copy of the storage key, the stale copy will either be updated before a protection exception can be issued or will not allow the processor access to unauthorized storage) and based thereon, the one processor facilitates resolution of the address translation protection exception condition at the one processor. (Woffinden [0067] if the access component of the previous storage key mismatches the access component of the new storage key, then processing purges any matching TLB.key entries 414 and updates the page.key in central storage 415 before completing processing 416.)
Greiner, Grisenthwaite and Woffinden are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Greiner, Grisenthwaite and Woffinden to modify the Greiner-Grisenthwaite’s system with Woffinden’s teaching. The motivation for doing so would be to have (Woffinden [0001]) page table invalidation, page clearing and storage key handling within a multiprocessor computer system.
The combination of Greiner, Grisenthwaite and Woffinden discloses the limitations of independent claims 1, 10, 16 and 21.
Applicant’s arguments for dependent claims 2-9, 11-15, 17-20 and 22-25 are based on their respective base independent claims 1, 10, 16 and 21, which are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135